Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21                     Page 1 of 12 PageID 791



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

   ALBERTO OVALLE,                                 §
                                                   §
           Plaintiff,                              §   CIVIL ACTION
                                                   §   2:18-cv-00211-D-BR
   V.                                              §
                                                   §
   UNITED RENTALS (NORTH                           §
   AMERICA), INC.,                                 §   JURY TRIAL
                                                   §
           Defendant.                              §

                        DEFENDANT’S OBJECTIONS TO PLAINTIFF’S
                        DESIGNATION OF DEPOSITION TESTIMONY

        Pursuant to the Court’s Scheduling Order [Dkt. #80], Defendant United Rentals (North

America), Inc., files this, its objections to Plaintiff’s designation of deposition testimony. Further,

in accordance with the Court’s Scheduling Order [Dkt. #80], Paragraph 7, counsel for both parties

will continue to confer and make reasonable efforts to agree on admissibility of the parties’

deposition designations.

                                 DEFENDANT’S OBJECTIONS

   1. Michael Karabanoff

     Page:Line          To       Page:Line                   Objection                   Ruling

        12:10                       12:15          Irrelevant

        30:4                        30:12          Irrelevant– Questions about
                                                   the process of reporting
                                                   claims to OSHA is
                                                   irrelevant
        30:18                       31:13          Irrelevant – Questions
                                                   about the process of
                                                   reporting claims to OSHA
                                                   is irrelevant
                                                   Optional completeness – to
        51:9                        51:14          add lines 51:13-14
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21      Page 2 of 12 PageID 792




                                     Assumes facts not in
     59:13                59:18      evidence; lacks foundation

                                     Assumes facts not in
     76:9                 76:12      evidence; lacks foundation

                                     Assumes facts not in
     77:11                78:16      evidence; vague, lacks
                                     foundation
                                     Assumes facts not in
     79:9                  80:3      evidence; vague, lacks
                                     foundation
                                     Assumes facts not in
     81:8                 82:18      evidence; vague, lacks
                                     foundation
     84:18                84:21      Assumes facts not in
                                     evidence; vague, lacks
                                     foundation
                                     Assumes facts not in
     85:7                 85:14      evidence; vague, lacks
                                     foundation
     85:19                 86:4      Assumes facts not in
                                     evidence; vague, lacks
                                     foundation
                                     Assumes facts not in
     89:7                  91:7      evidence; vague, lacks
                                     foundation
     91:12                92:11      Assumes facts not in
                                     evidence; vague, lacks
                                     foundation
     103:1                103:13     Irrelevant (referring to post-
                                     accident handling or
                                     disposal of documents);
                                     lacks foundation, as there is
                                     no spoliation claim
                                     Irrelevant (referring to post-
    107:25                108:7      accident handling or
                                     disposal of documents);
                                     lacks foundation, as there is
                                     no spoliation claim
    109:19                109:25     Irrelevant (referring to post-
                                     accident handling or
                                     disposal of documents);
                                     lacks foundation, as there is
                                     no spoliation claim
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21     Page 3 of 12 PageID 793



    110:25                111:3      Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence; lacks
                                     foundation
     111:6                111:9      Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence; lacks
                                     foundation
    113:21                113:23     Assumes facts not in
                                     evidence (“…the morning
                                     he was hurt”); prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence; lacks
                                     foundation
     119:9                120:18     Vague and misleading;
                                     Rule of Optional
                                     completeness – to add lines
                                     118:18 – 119:8
    125:14                125:21     Inadmissible hearsay FRE
                                     801, 802; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     126:3                126:10     Inadmissible hearsay FRE
                                     801, 802; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
    127:16                127:20     Inadmissible hearsay FRE
                                     801, 802; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
    127:21                128:5      Vague and misleading as to
                                     “it” which seemingly may
                                     be a reference to the prior
                                     question which is objected
                                     to as inadmissible hearsay
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21     Page 4 of 12 PageID 794



                                     FRE 801, 802; Assumes
                                     facts not in evidence;
                                     prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
    129:13                129:20     Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence

     130:5                130:9      Inadmissible hearsay FRE
                                     801, 802; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
    131:10                131:15     Inadmissible hearsay FRE
                                     801, 802
     133:9                133:16     Inadmissible hearsay FRE
                                     801, 802; Vague as to who
                                     “he” is meant to reference;
                                     Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     134:2                134:9      Inadmissible hearsay FRE
                                     801, 802; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
    144:24                145:8      Inadmissible hearsay FRE
                                     801, 802; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
    147:20                147:22     Vague and misleading;
                                     Rule of Optional
                                     completeness – to add lines
                                     from the testimony at
                                     146:12 – 147:19 that
                                     immediately preceded
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21      Page 5 of 12 PageID 795



                                     plaintiff’s designated depo
                                     testimony
    149:12                150:2      Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence presented by
                                     Plaintiff attorney’s question
                                     at p.149, line 2 where the
                                     attorney qualifies his
                                     questioning by asking the
                                     witness to assume that
                                     Plaintiff reported rainwater
                                     getting into the bay prior to
                                     the occurrence in question;
                                     As such, Defendant objects
                                     and requests additional
                                     testimony to be designated
                                     under the Rule of Optional
                                     completeness – to add lines
                                     from the testimony at 149:2
                                     – 149:6 that immediately
                                     preceded plaintiff’s
                                     designated depo testimony
    160:24                161:2      Question is vague and
                                     misleading as to “to correct
                                     that problem” as “the
                                     problem” is not identified
                                     in the question, such that
                                     any answer to this question
                                     is misleading and
                                     prejudicial; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
    162:18                162:20     Inadmissible hearsay FRE
                                     801, 802
    162:21                162:23     Inadmissible hearsay FRE
                                     801, 802
    162:24                162:25     Vague and irrelevant, lacks
                                     foundation, since the prior
                                     testimony is objected to and
                                     is inadmissible hearsay

    177:12                177:15     Duplicative and harassing
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21      Page 6 of 12 PageID 796



                                     as the question has already
                                     been asked and answered;
                                     Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the prior
                                     testimony and evidence

    177:16                178:8      Duplicative and harassing
                                     as the question has already
                                     been asked and answered as
                                     to what tools and
                                     equipment Defendant had
                                     provided to Plaintiff to
                                     remedy slip and falls on
                                     water or other liquids in the
                                     work bay; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the prior
                                     testimony and evidence

    182:16                182:18     Overly broad and vague in
                                     its question to a lay witness
                                     as to whether Plaintiff “is
                                     hurt;” Irrelevant as worded
                                     since whether Plaintiff “is
                                     hurt” is not tied to the
                                     occurrence in question;
                                     Lack of foundation,
                                     improperly seeking an
                                     expert medical opinion
                                     about whether Plaintiff is
                                     hurt from a non-expert
                                     witness; speculation
    182:25                183:3      Overly broad and vague in
                                     its question to a lay witness
                                     as to whether Plaintiff “was
                                     seriously hurt;” Irrelevant
                                     as worded since whether
                                     Plaintiff “was seriously
                                     hurt” is not tied to the
                                     occurrence in question;
                                     Lack of foundation,
                                     improperly seeking an
                                     expert medical opinion
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21             Page 7 of 12 PageID 797



                                             about whether Plaintiff
                                             “was seriously hurt” from a
                                             non-expert witness;
                                             speculation

  2. Dr. Bret Dwain Errington

   Page:Line        To      Page:Line                 Objection             Ruling
     24:23                    25:5           Inadmissible hearsay FRE
                                             801, 802
     25:6                     25:10          Inadmissible hearsay FRE
                                             801, 802; Speculation
     26:23                      27:1         vague, lacks foundation,
                                             speculation
     35:16                    35:22          Overly broad and vague;
                                             lacks foundation,
                                             speculation; lack of
                                             personal knowledge FRE
                                             602
     41:3                     41:10          Overly broad and vague;
                                             lacks foundation,
                                             speculation; lack of
                                             personal knowledge FRE
                                             602
 45:5 (beginning         45:7 (ending with   Improper entry of insurance
    with “His            “seen earlier…”)    FRE 411; prejudicial
appointment…”)
       46:6                   46:13          Lack of personal
                                             knowledge 602;
                                             Inadmissible hearsay FRE
                                             801, 802; speculation
     49:2                       49:6         lacks foundation required
                                             under Rule 702
     50:15                    50:19          Overly broad and vague;
                                             lacks foundation,
                                             speculation; lack of
                                             personal knowledge FRE
                                             602

  3. Arturo Silva

   Page:Line        To      Page:Line                 Objection             Ruling
      9:14                     9:17          Irrelevant
      10:8                    10:13          Irrelevant
     10:24                     11:4          Assumes facts not in
                                             evidence; prejudicial -
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21     Page 8 of 12 PageID 798



                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence; lacks
                                     personal knowledge 602
     12:10                12:13      Improper compound
                                     question – counsel is asking
                                     two questions which should
                                     be answered separately;
                                     misleading
     13:14                13:17      Overly broad and vague;
                                     speculation; duplicative and
                                     harassing
     14:14                14:23      Inadmissible hearsay FRE
                                     801, 802; lack of personal
                                     knowledge FRE 602; vague
                                     and misleading; prejudicial
     15:20                 16:2      Inadmissible hearsay FRE
                                     801, 802; lack of personal
                                     knowledge FRE 602;
                                     Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     17:1                  17:4      Optional Completeness;
                                     incomplete testimony;
                                     asked and answered; lack of
                                     personal knowledge FRE
                                     602; vague and misleading
     18:18                18:23      Defendant objects and
                                     requests additional
                                     testimony to be designated
                                     under the Rule of Optional
                                     completeness – to add lines
                                     from testimony at 18:24 –
                                     18:25 that complete the line
                                     of questioning
     19:7                  19:9      Misleading;
                                     mischaracterizes testimony
                                     by use of the language “it
                                     should have something…”
     19:13                19:15      Misleading;
                                     mischaracterizes testimony
                                     by use of the language “it
                                     should have something…”
     20:18                20:20      Speculation; vague and
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21     Page 9 of 12 PageID 799



                                     misleading; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     22:3                 22:15      Fails to identify the
                                     photograph being looked at
                                     by deponent and counsel;
                                     prejudicial through
                                     counsel’s statement “tell
                                     me where this gravel is
                                     because I’m not really
                                     seeing it.”)
     25:22                25:25      Lack of personal
                                     knowledge FRE 602;
                                     Assumes facts not in
                                     evidence; lacks foundation
     28:21                 29:1      Inadmissible hearsay FRE
                                     801, 802; lack of personal
                                     knowledge FRE 602;
                                     Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     29:8                 29:11      Assumes facts not in
                                     evidence; prejudicial -
                                     mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     31:9                 31:12      Asked and answered;
                                     harassment
     31:14                31:22      Asked and answered;
                                     harassment; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     31:23                 32:2      Irrelevant; prejudicial
      32:3                 32:6      Asked and answered;
                                     harassment; Assumes facts
                                     not in evidence; prejudicial
                                     - mischaracterizes and
                                     misrepresents the testimony
                                     and evidence
     35:13                35:15      Mischaracterizes testimony;
                                     assumes facts not in
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21       Page 10 of 12 PageID 800



                                      evidence.
     36:15                 36:20      Misleading; speculation;
                                      vague
      37:5                 37:9       Speculation; Assumes facts
                                      not in evidence
     39:21                 40:2       Asked and answered;
                                      harassment
      40:3                 40:10      Speculation; misleading;
                                      lack of personal knowledge
                                      FRE 602; Assumes facts
                                      not in evidence; prejudicial
                                      - mischaracterizes and
                                      misrepresents the testimony
                                      and evidence
     40:11                 41:14      Speculation; misleading;
                                      lack of personal knowledge
                                      FRE 602; Assumes facts
                                      not in evidence; prejudicial
                                      - mischaracterizes and
                                      misrepresents the testimony
                                      and evidence
      43:3                 43:9       Asked and answered;
                                      harassment
      46:4                 46:5       Overly broad and vague in
                                      its question to a lay witness
                                      as to whether Plaintiff was
                                      “in pain”; Irrelevant as
                                      worded since whether
                                      Plaintiff was “in pain” is
                                      not tied to the occurrence in
                                      question; Lack of
                                      foundation, improperly
                                      seeking an expert medical
                                      opinion about whether
                                      Plaintiff was “in pain” from
                                      a non-expert witness;
                                      speculation
     47:17                 48:6       Irrelevant; vague and
                                      misleading
      48:7                 48:11      Overly broad and vague in
                                      its question to a lay witness
                                      as to whether Plaintiff was
                                      “in a lot of pain”; Irrelevant
                                      as worded since whether
                                      Plaintiff was “in a lot of
                                      pain” is not tied to the
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21     Page 11 of 12 PageID 801



                                      occurrence in question;
                                      Lack of foundation,
                                      improperly seeking an
                                      expert medical opinion
                                      about whether Plaintiff was
                                      “in a lot of pain” from a
                                      non-expert witness;
                                      speculation
     48:23                 49:2       Inadmissible hearsay FRE
                                      801, 802; lack of personal
                                      knowledge FRE 602;
                                      Assumes facts not in
                                      evidence; prejudicial -
                                      mischaracterizes and
                                      misrepresents the testimony
                                      and evidence
      50:2                 50:4       Inadmissible hearsay FRE
                                      801, 802; lack of personal
                                      knowledge FRE 602;
                                      Assumes facts not in
                                      evidence; prejudicial -
                                      mischaracterizes and
                                      misrepresents the testimony
                                      and evidence
     52:19                 52:23      Inadmissible hearsay FRE
                                      801, 802; Lack of
                                      foundation, improperly
                                      seeking an expert medical
                                      opinion about whether
                                      Plaintiff was “continuing to
                                      have pain” from a non-
                                      expert witness; speculation
      56:8                 56:15      Inadmissible hearsay FRE
                                      801, 802; Lack of
                                      foundation; speculation;
                                      vague
      57:3                 57:6       Asked and answered;
                                      harassment
Case 2:18-cv-00211-Z-BR Document 86 Filed 02/26/21               Page 12 of 12 PageID 802



                                           Respectfully submitted,

                                           FEE, SMITH, SHARP & VITULLO, LLP

                                           /S/ JEFF C. WRIGHT

                                           JEFF C. WRIGHT
                                           State Bar No. 24008306
                                           RYAN T. FUNDERBURG
                                           State Bar No. 24101776
                                           Three Galleria Tower
                                           13155 Noel Road, Suite 1000
                                           Dallas, Texas 75240
                                           (972) 934-9100 Telephone
                                           (972) 934-9200 Facsimile
                                           jwright@feesmith.com

                                           ATTORNEYS FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above and foregoing document has been E-served
upon all counsel of record on this the 26th day of February, 2021.

                                           /s/ JEFF C. WRIGHT

                                           JEFF C. WRIGHT
